Exhibit 10(i)

PARKER-HANNIFIN CORPORATION

AMENDED & RESTATED 1993 STOCK INCENTIVE PROGRAM

Effective: April 22, 1993

Amended: August 15, 1996

Amended: October 22, 1997

Amended: January 28, 2009

 

1. Purpose.

The 1993 Stock Incentive Program is intended to help maintain and develop strong
management through ownership of shares of the Corporation by key employees of
the Corporation and its Subsidiaries and for recognition of efforts and
accomplishments which contribute materially to the success of the Corporation’s
business interests.

 

2. Definitions.

In this Program, except where the context otherwise indicates, the following
definitions apply:

 

  (a) “Award” means a stock option, stock appreciation right (“SAR”), restricted
stock, incentive share, dividend equivalent right (“DER”), or other award under
this Program.

 

  (b) “Board” means the Board of Directors of the Corporation.

 

  (c) “Change in Control” means the occurrence of one of the following events:

 

  (i)

any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities eligible
to vote for the election of the Board (the “Corporation’s Voting Securities”);
provided, however, that the event described in this paragraph shall not be
deemed to be a Change in Control by virtue of any of the following situations:
(A) an acquisition by the Corporation or any Subsidiary; (B) an acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
Subsidiary; (C) an acquisition by any underwriter temporarily holding securities
pursuant to an offering of such securities; (D) a Non-Control Transaction (as
defined in paragraph (iii)); (E) as pertains to an individual Grantee, any
acquisition by the Grantee or any group of persons (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) including the Grantee (or
any entity in which the Grantee or a group of persons including the Grantee,
directly or indirectly, holds a majority of the voting power of such entity’s
outstanding voting interests); or (F) the acquisition of Corporation Voting
Securities from the Corporation, if a majority of the Board approves a

 

- 1 -



--------------------------------------------------------------------------------

 

resolution providing expressly that the acquisition pursuant to this clause
(F) does not constitute a Change in Control under this paragraph (i);

 

  (ii) individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof; provided, that (A) any
person becoming a director subsequent to the beginning of such twenty-four
(24) month period, whose election, or nomination for election, by the
Corporation’s shareholders was approved by a vote of at least two-thirds of the
directors comprising the Incumbent Board who are then on the Board (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without objection to such
nomination) shall be, for purposes of this paragraph (ii), considered as though
such person were a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of the Corporation as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be a member of the
Incumbent Board;

 

  (iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Corporation or any Subsidiary that
requires the approval of the Corporation’s stockholders, whether for such
transaction or the issuance of securities in connection with the transaction or
otherwise (a “Business Combination”), unless (A) immediately following such
Business Combination: (1) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Corporation Voting Securities that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Corporation Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Corporation Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (3) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (a “Non-Control
Transaction”) or (B) the Business Combination is effected by means of the
acquisition of Corporation Voting Securities from the Corporation, and a
majority of the Board approves a resolution providing expressly that such
Business Combination does not constitute a Change in Control under this
paragraph (iii); or

 

- 2 -



--------------------------------------------------------------------------------

  (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or the sale or other disposition
of all or substantially all of the assets of the Corporation and its
Subsidiaries. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Corporation Voting Securities as a result of the acquisition of
Corporation Voting Securities by the Corporation which, by reducing the number
of Corporation Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control would
occur as a result of such an acquisition by the Corporation (if not for the
operation of this sentence), and after the Corporation’s acquisition such person
becomes the beneficial owner of additional Corporation Voting Securities that
increases the percentage of outstanding Corporation Voting Securities
beneficially owned by such person, a Change in Control shall then occur.

Notwithstanding anything in this Program to the contrary, if a Grantee’s
employment is terminated prior to a Change in Control, and the Grantee
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control, (a “Third Party”), then for all purposes of this
Program, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Change in Control for such
Grantee.

 

  (d) “Code” means the Internal Revenue Code, as in effect from time to time.

 

  (e) “Compensation and Management Development Committee” or “Committee” means
the committee of the Board so designated. The Committee will be constituted in a
manner that satisfies all applicable legal requirements, including satisfying
the disinterested administration standard set forth in Rule 16b-3.

 

  (f) “Corporation” means Parker-Hannifin Corporation, an Ohio corporation, and
its Subsidiaries.

 

  (g) “Designated beneficiary” means the person designated by the grantee of an
award hereunder to be entitled, on the death of the grantee, to any remaining
rights arising out of such award. Such designation must be made in writing and
in accordance with such regulations as the Committee may establish.

 

  (h) “Detrimental activity” means activity that is determined in individual
cases, by the Committee or its express delegate, to be detrimental to the
interests of the Corporation or a Subsidiary, including without limitation
(i) the rendering of services for an organization, or engaging in a business,
that is, in the judgment of the Committee or its express delegate, in
competition with the Corporation; (ii) the disclosure to any one outside of the
Corporation, or the use for any purpose other than the Corporation’s business,
of confidential information or material related to the Corporation, whether
acquired by the employee during or after employment with the Corporation; or
(iii) fraud, embezzlement, theft-in-office or other illegal activity.

 

- 3 -



--------------------------------------------------------------------------------

  (i) “Dividend equivalent right,” herein sometimes called a “DER,” means the
right of the holder thereof to receive, pursuant to the terms of the DER,
credits based on the cash dividends that would be paid on the shares specified
in the DER if such shares were held by the grantee, as more particularly set
forth in Section 12(a) below.

 

  (j) “Eligible employee” means an employee who is an officer, or in a
managerial, executive, technical, professional, or other key position as
determined by the Committee.

 

  (k) “Employee” means a regular employee of the Corporation or one of its
Subsidiaries.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  (m) “Fair market value” in relation to a share as of any specific time shall
mean, except as provided in Section 8 and 9, such value as reported for New York
Stock Exchange—Composite Transactions on such date, or if no shares are traded
on that date, the next preceding date on which trading occurred.

 

  (n) “Grantee” means a recipient of an award under this Program.

 

  (o) “Incentive share” means an award of shares granted pursuant to Section 11
below.

 

  (p) “Incentive stock option,” herein sometimes called an “ISO,” means a stock
option meeting the requirements of Section 422 of the Code or any successor
provision.

 

  (q) “Insider” means a person subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to equity securities of the
Corporation.

 

  (r) “Restricted stock” means any share issued with the restriction that the
holder may not sell, transfer, pledge, or assign such share and such other
restrictions (which may include, but are not limited to, restrictions on the
right to vote or receive dividends) which may expire separately or in
combination, at one time or in installments, all as specified by the grant.

 

  (s) “Rule 16b-3” means Rule 16b-3 (or any successor thereto) under the
Exchange Act that exempts from Section 16(b) of the Exchange Act transactions
under employee benefit plans, as in effect from time to time with respect to
this Program.

 

  (t) “Share” means a common share, par value $.50, of the Corporation issued
and reacquired by the Corporation or previously authorized but unissued.

 

  (u) “Shareholder-approved plan” means any of the plans constituting parts of
any of the incentive programs previously or hereafter approved by shareholders
of the Corporation.

 

- 4 -



--------------------------------------------------------------------------------

  (v) “Stock appreciation right,” herein sometimes called an “SAR,” means the
right of the holder thereof to receive, pursuant to the terms of the SAR, a
number of shares or cash or a combination of shares and cash, based on the
increase in the value of the number of shares specified in the SAR, as more
particularly set forth in Section 9 below.

 

  (w) “Subsidiary” means any corporation, partnership, or other entity in which
the Corporation, directly or indirectly, owns a 50 percent or greater equity
interest.

 

  (x) “Terminate” means cease to be an employee, except by death, but a change
of employment from the Corporation or one Subsidiary to another Subsidiary or to
the Corporation shall not be considered a termination.

 

  (y) “Terminate normally” for an employee participating in this Program means
terminate:

 

  (i) as a result of retirement under the applicable retirement plan or policy
of the Corporation or a Subsidiary,

 

  (ii) as a result of that employee becoming eligible for disability income
under the Corporation’s long-term disability program, or

 

  (iii) with written approval of the Committee given in the context of
recognition that all or a specified portion of the outstanding awards to that
employee will not expire or be forfeited or annulled because of such termination
and, in each such case, without being terminated for cause.

 

  (z) “Year” means fiscal year.

 

3. Eligibility

The selection of eligible employees to receive awards will be within the
discretion of the Committee. More than one award may be granted to the same
eligible employee. Members of the Committee are not eligible for the grant of
awards.

 

4. Administration

 

  (a) The Committee shall administer this Program. The Committee will, subject
to the terms of the Program, have the authority to (i) select the eligible
employees who will receive awards; (ii) grant awards; (iii) determine the number
and types of awards to be granted to employees; (iv) determine the terms,
conditions, vesting periods and restrictions applicable to awards; (v) adopt,
alter and repeal administrative rules and practices governing this Program;
(vi) interpret the terms and provisions of this Program and any awards granted
under this Program; (vii) prescribe the forms of any notices of awards or other
instruments relating to awards; and (viii) otherwise supervise the
administration of this Program. All decisions by the Committee will be made with
the approval of not less than a majority of its members.

 

- 5 -



--------------------------------------------------------------------------------

  (b) All determinations and interpretations pursuant to the provisions of this
Program shall be binding and conclusive upon the individual employees involved
and all persons claiming under them.

 

  (c) With respect to Insiders, transactions under this Program are intended to
comply with all applicable conditions of Rule 16b-3. To the extent any provision
of this Program or any action by the Committee under this Program fails to so
comply, such provision or action shall, without further action by any person, be
deemed to be automatically amended to the extent necessary to effect compliance
with Rule 16b-3, provided that if such provision or action cannot be amended to
effect such compliance, such provision or action shall be deemed null and void,
to the extent permitted by law and deemed advisable by the appropriate
authority. Each award to an Insider under this Program shall be deemed issued
subject to the foregoing qualification.

 

  (d) An award under this Program is not transferable except, as provided in the
award, by will, pursuant to the laws of descent and distribution, or pursuant to
a qualified domestic relations order, and is not subject, in whole or in part,
to attachment, execution, or levy of any kind. The designation by a grantee of a
designated beneficiary shall not constitute a transfer. Notwithstanding the
foregoing, an employee may transfer any nonqualified stock option granted under
this Plan to members of his immediate family (defined as his children,
grandchildren and spouse) or to one or more trusts for the benefit of such
family members or partnerships in which such family members are the only
partners if the instrument evidencing such stock option expressly so provides
(or is amended to so provide) and the employee does not receive any
consideration for the transfer; provided that any such transferred stock option
shall continue to be subject to the same terms and conditions that are
applicable to such stock option immediately prior to its transfer (except that
such transferred stock option shall not be further transferable by the
transferee inter vivos).

 

  (e) Any rights with respect to an award granted under this Program existing
after the grantee dies are exercisable by the grantee’s designated beneficiary
or, if there is no such designated beneficiary who may, and does, lawfully do
so, by the grantee’s personal representative.

 

  (f) Except as otherwise provided herein, a particular form of award may be
granted to an eligible employee either alone or in addition to other awards
hereunder. The provisions of particular forms of award need not be the same with
respect to each recipient.

 

  (g) The Committee may delegate any of its authority to any other person or
persons that it deems appropriate, provided the delegation does not cause the
Program or any awards granted under this Program to fail to qualify for the
exemption provided by Rule 16b-3.

 

  (h) This Program and all action taken under it shall be governed by the laws
of the State of Ohio without giving effect to the principles of conflict of laws
thereof.

 

- 6 -



--------------------------------------------------------------------------------

5. Term

This Program will continue in effect until terminated by the Board.

 

6. Awards That May Be Granted

The aggregate number of shares that may be subject to awards granted under this
Program in any fiscal year, subject to adjustment as provided in Section 7
below, will be equal to the sum of (a) one and one-half percent (1.5%) of the
number of shares outstanding on the last day of the previous fiscal year; plus
(b) the number of shares that were available for the grant of awards in previous
fiscal years; provided, that, in no event will the number of shares available
for the grant of awards in any fiscal year exceed two and one-half percent
(2.5%) of the shares outstanding on the last day of the previous fiscal year.
The aggregate number of shares that may be issued upon exercise of ISOs is
1,000,000. When an unexercised award lapses, expires, terminates or is
forfeited, the related shares may be available for distribution in connection
with future awards but will continue to be subject to the 2.5% maximum described
above. The assumption of awards granted by an organization acquired by the
Corporation, or the grant of awards under this Program in substitution for any
such awards, will not reduce the number of shares available in any fiscal year
for the grant of awards under this Program.

 

7. Adjustments

In the event that the Committee shall determine that any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase common stock of the Corporation at a price
substantially below fair market value, or other similar corporate event affects
the common stock of the Corporation such that an adjustment is required in order
to preserve the benefits or potential benefits intended to be made available
under this Program, then the Committee shall, in its sole discretion, and in
such manner as the Committee may deem equitable, adjust any or all of (a) the
number and kind of shares which thereafter may be the subject of Awards under
this Program, (b) the number and kind of shares subject to outstanding Awards,
and (c) the exercise price with respect to any of the foregoing.

 

8. Stock Options

One or more stock options can be granted to any eligible employee. No employee
may be granted stock options for more than 500,000 (increased to 750,000 as of
10/1/07 stock split pursuant to adjustment provided in Section 7) shares of
common stock in any three-year period. Each stock option so granted shall be
subject to such terms and conditions as the Committee shall impose. The exercise
price per share shall be specified by the grant, but shall in no instance be
less than 100 percent of Fair Market Value at the time of grant. Payment of the
exercise price shall be made in cash, shares, or other consideration, or any
combination thereof, in accordance with the terms of this Program and any
applicable regulations of the Committee in effect at the time and valued at Fair
Market Value on the exercise date of the stock option. Fair Market Value on the
exercise date shall be determined pursuant to administrative rules established
by the

 

- 7 -



--------------------------------------------------------------------------------

Committee from time to time in accordance with applicable law. Stock options
granted hereunder may be designated as ISOs (except to the extent otherwise
specified in this Section 8) or nonqualified stock options. To the extent that
the aggregate fair market value of shares with respect to which stock options
designated as ISOs are exercisable for the first time by any grantee during any
year (under all plans of the Corporation and any Subsidiary thereof) exceeds
$100,000, such stock options shall be treated as not being ISOs. ISOs must
comply with requirements of Section 422 of the Code.

 

9. Stock Appreciation Rights

 

  (a) An SAR may be granted to an eligible employee as a separate award under
this Plan. Any SAR granted under this Plan shall be subject to such terms and
conditions as the Committee may impose, which shall include provisions that
(i) such SAR shall entitle the holder upon exercise in accordance with such SAR
and the regulations of the Committee, to receive from the Corporation that
number of shares having an aggregate value equal to the excess of the Fair
Market Value, on the exercise date, of one share over the exercise price per
share specified by the grant of such SAR (which shall in no instance be less
than 100 percent of fair market value at the time of grant) times the number of
shares specified in such SAR, or portion thereof, which is so exercised. Fair
Market Value on the exercise date shall be determined pursuant to administrative
rules established by the Committee from time to time in accordance with
applicable law.

 

  (b) Any stock option granted under this Program may include an SAR, either at
the time of grant or by amendment. An SAR included in a stock option shall be
subject to such terms and conditions as the Committee shall impose, which shall
include provisions that:

 

  (i) such SAR shall be exercisable to the extent, and only to the extent, the
stock option is exercisable; and

 

  (ii) such SAR shall entitle the optionee to surrender to the Corporation
unexercised the stock option in which the SAR is included, or any portion
thereof, and to receive from the Corporation in exchange therefor that number of
shares having an aggregate value equal to the excess of the fair market value,
at the time of exercise of such SAR, of one share over the exercise price
specified in such stock option times the number of shares specified in such
stock option, or portion thereof, which is so surrendered.

 

  (c) In lieu of the right to receive all or any specified portion of such
shares, an SAR may entitle the holder thereof to receive the cash equivalent
thereof as specified by the grant.

 

  (d) An SAR may provide that such SAR shall be deemed to have been exercised at
the close of business on the business day preceding the expiration of such SAR
or the related stock option, if any, if at such time such SAR has positive value
and would have expired.

 

- 8 -



--------------------------------------------------------------------------------

10. Restricted Stock

 

  (a) An award of restricted stock may be granted hereunder to an eligible
employee, for no cash consideration, for such minimum consideration as may be
required by applicable law, or for such other consideration as may be specified
by the grant. The terms and conditions of restricted stock, including the
vesting period, shall be specified by the Committee, at its sole discretion, in
the grant.

 

  (b) Any restricted stock issued hereunder may be evidenced in such manner as
the Committee in its sole discretion shall deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of shares
of restricted stock awarded hereunder, such certificate shall bear an
appropriate legend with respect to the restrictions applicable to such award.

 

11. Incentive Shares

 

  (a) An incentive award may be granted hereunder in the form of shares.
Incentive shares may be granted to an eligible employee for no cash
consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant. The terms
and conditions of incentive shares shall be specified by the grant.

 

  (b) Incentive shares may be paid to the grantee in a single installment or in
installments and may be paid at the time of grant or deferred to a later date or
dates. Each grant shall specify the time and method of payment as determined by
the Committee.

 

12. Dividend Equivalent Rights; Interest Equivalents

 

  (a) A DER may be granted hereunder to an eligible employee, as a component of
another award or as a separate award. The terms and conditions of DERs shall be
specified by the grant. Dividend equivalents credited to the holder of a DER may
be paid currently or may be deemed to be reinvested in additional shares (which
may thereafter accrue additional dividend equivalents). Any such reinvestment
shall be at fair market value at the time thereof. DERs may be settled in cash
or shares or a combination thereof, in a single installment or installments. A
DER granted as a component of another award may provide that such DER shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other award, and that such DER shall expire or be forfeited or annulled
under the same conditions as such other award. A DER granted as a component of
another award may also contain terms and conditions different from such other
award.

 

  (b) Any award under this Program that is settled in whole or in part in cash
on a deferred basis may provide by the grant for interest equivalents to be
credited with respect to such cash payment. Interest equivalents may be
compounded and shall be paid upon such terms and conditions as may be specified
by the grant.

 

- 9 -



--------------------------------------------------------------------------------

13. Deferral of Payment

With the approval of the Committee, the delivery of shares, cash or any
combination thereof subject to an award may be deferred, either in the form of
installments or a single future delivery. The Committee may also permit selected
grantees to defer payment of some or all of their awards, as well as other
compensation, in accordance with procedures established by the Committee to
assure that recognition of taxable income is deferred under the Code.

 

14. Termination of Employment

If the employment of a grantee terminates for any reason, all unexercised,
deferred and unpaid awards may be exercisable and paid only in accordance with
rules established by the Committee. These rules may provide, as the Committee
deems appropriate, for the expiration, continuation, or acceleration of the
vesting of all or part of the awards.

 

15. Detrimental Activity

The Committee may cancel any unexpired, unpaid or deferred awards at any time if
the grantee is not in compliance with all applicable provisions of this Program
or with the terms of any notice of award or if the grantee engages in
detrimental activity. The Committee may, in its discretion and as a condition to
the exercise of an award, require a grantee to acknowledge that he or she is in
compliance with all applicable provisions of the Program and of any notice of
award and has not engaged in any detrimental activity.

 

16. Change in Control

The Committee may in its discretion and upon such terms as it deems appropriate,
accelerate the date on which any outstanding option or SAR becomes exercisable
or waive the restrictions or other terms and conditions on the vesting of any
restricted or incentive shares in the event of a proposed change in control of
the Corporation. In addition to the foregoing, the Corporation may, with the
approval of the Committee, purchase stock options previously granted to any
person who is at the time of any such transaction an employee of the Corporation
for a price equal to the difference between the consideration per share payable
pursuant to the terms of the transaction and the option price.

 

17. Substitute Awards

The Committee may grant awards in substitution for, or upon the assumption of,
awards granted by another corporation that is merged into, consolidated with, or
all or a substantial part of the assets or stock of which is acquired by the
Corporation or a Subsidiary. The terms and provisions of any awards granted
under this Section 16 may vary from the terms and provisions otherwise specified
in this Program and may, instead, correspond to the terms and provisions of the
awards granted by the other corporation.

 

- 10 -



--------------------------------------------------------------------------------

18. Amendments to This Program; Amendments of Outstanding Awards

 

  (a) The Board can from time to time amend or terminate this Program, or any
provision hereof. Approval of the shareholders of the Corporation will be
required only to the extent necessary to comply with Rule 16b-3 or any other
applicable law, regulation, or listing requirement, or to qualify for an
exemption or characterization that is deemed desirable by the Board.

 

  (b) The Committee may, in its discretion, amend the terms of any award,
prospectively or retroactively, but no such amendment may impair the rights of
any grantee without his or her consent. The Committee may, in whole or in part,
waive any restrictions or conditions applicable to, or accelerate the vesting
of, any award.

 

19. Withholding Taxes

The Corporation shall have the right to deduct from any cash payment made under
this Program any federal, state or local income or other taxes required by law
to be withheld with respect to such payment. It shall be a condition to the
obligation of the Corporation to deliver shares or securities of the Corporation
upon exercise of a stock option or SAR, upon settlement of a DER, upon delivery
of restricted stock or incentive shares, or upon exercise, settlement, or
payment of any other award under this Program, that the grantee of such award
pay to the Corporation such amount as may be requested by the Corporation for
the purpose of satisfying any liability for such withholding taxes. Any award
under this Program may provide by the grant that the grantee of such award may
elect, in accordance with any applicable regulations of the granting authority,
to pay a portion or all of the amount of such minimum required or additional
permitted withholding taxes in shares. The grantee shall authorize the
Corporation to withhold, or shall agree to surrender back to the Corporation, on
or about the date such withholding tax liability is determinable, shares
previously owned by such grantee or a portion of the shares that were or
otherwise would be distributed to such grantee pursuant to such award having a
fair market value equal to the amount of such required or permitted withholding
taxes to be paid in shares.

 

20. Grants of Awards to Employees Who are Foreign Nationals

Without amending this Program, but subject to the limitations specified in
Section 18 above, the Committee can grant, amend, administer, annul, or
terminate awards to eligible employees who are foreign nationals on such terms
and conditions different from those specified in this Program as may in the
judgment of the granting authority be necessary or desirable to foster and
promote achievement of the purposes of this Program.

 

21. Rights of Employees

Nothing in this Program will confer upon any grantee the right to continued
employment by the Corporation or limit in any way the Corporation’s right to
terminate any grantee’s employment at will.

 

- 11 -



--------------------------------------------------------------------------------

22. Effective Date

This Program was ratified by the Board and became effective on April 22, 1993,
subject to approval of the shareholders on or before October 28, 1993. Awards
may be granted prior to approval of the Program by shareholders, but no such
award may be exercised until after the Program has been approved by
shareholders. If the shareholders do not approve the Program on or before
October 28, 1993, all awards granted under the Program shall terminate. This
Program was amended and restated on August 15, 1996, October 22, 1997 and
January 28, 2009.

 

- 12 -